Citation Nr: 1713208	
Decision Date: 04/12/17    Archive Date: 04/26/17

DOCKET NO.  11-03 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of overpayment of compensation benefits based on fugitive felon status in the calculated amount of $13,792.73, to include whether the indebtedness was properly created.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from May 3, 1974, to May 31, 1974, with additional periods of service, including with the Army National Guard of North Carolina 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, which terminated the Veteran's compensation benefits effective December 27, 2001 based on fugitive felon status, and from a July 2010 determination of the VA Committee on Waivers and Compromises (COWAC) at the RO in St. Paul Minnesota, which denied the Veteran's request for a waiver of overpayment of VA benefits.  Jurisdiction is with the RO in Winston-Salem, North Carolina.  

The Board notes that the July 2010 COWAC decision stated that the amount of the Veteran's debt was $12,646.00.  However, in the December 2010 statement of the case (SOC), the Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, determined that the figure used in the July 2010 determination was incorrect and that the correct amount of the debt stemming from the termination of benefits based on fugitive felon status was $13,792.73.

The claim was remanded by the Board in January 2014 and again in February 2016 to provide the Veteran his requested hearing before a Veterans Law Judge (VLJ).  That hearing was held in December 2016 via videoconference.  A transcript is of record.  


As a preliminary matter, the Board notes that the RO developed the appeal as consisting solely of the issue of entitlement to waiver of recovery of overpayment of compensation benefits.  Additionally, the prior Board remands cast the appellate issue in an identical manner.  Nevertheless, although the Veteran has clearly requested a waiver of the overpayment in this case, his statements and testimony dated throughout the pendency of the claim reflect that he has also disputed the validity of the debt itself.  See, e.g., November 2009 Correspondence (reflecting the Veteran's assertion that the termination of his compensation benefits based on fugitive felon status was "incorrect" and requesting further investigation); December 2016 Board Hearing Testimony.  See, too, Statements Dated in July 2010, August 2010, September 2010, January 2010, April 2011, June 2011, and January 2013.  In this regard, a debt may not be offset from future benefit payments unless VA first makes a determination with respect to the beneficiary's dispute of existence or amount of debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 U.S.C.A. § 5314(b) (West 2014); 38 C.F.R. § 1.911(c)(1) (2016); VAOPGCPREC 6-98.  Thus, the propriety and amount of the overpayment at issue, when challenged, are integral to a waiver determination.  See Schaper v. Derwinski, 1 Vet. App. 430, 434, 436-37 (1991).  In the instant case, the issue of the validity of the debt has not been formally adjudicated by the RO.  Nevertheless, as will be discussed in detail below, the Board is granting the Veteran's claim in full based on the determination that the indebtedness at issue was not validly created.  As this decision represents a full grant of the benefits sought on appeal, the Board's adjudication concerning the validity of the debt poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).



FINDINGS OF FACT

1.  The Veteran's VA disability compensation benefits were terminated effective from December 27, 2001 to October 16, 2008, due to fugitive felon status, resulting in an overpayment in the amount of $13,792.73.

2.  From December 27, 2001 to October 16, 2008, the Veteran was not fleeing to avoid prosecution or custody or confinement after conviction for a felonious offense, or attempting to commit a felonious offense, and the evidence weighs against a finding that he was violating a condition of probation or parole imposed for commission of a felony.

3.  The invalidation of the Veteran's debt in the amount of $13,792.73 renders moot the claim for waiver of recovery of overpayment of compensation benefits based on fugitive felon status.


CONCLUSIONS OF LAW

1.  The discontinuance of the Veteran's service-connected compensation benefits from December 27, 2001 to October 16, 2008, based on fugitive felon status, was improper.  38 U.S.C.A. § 5313B (West 2014); 38 C.F.R. § 3.665(n) (2016); VBA Letter 20-14-09 (June 23, 2014).

2.  The claim for entitlement to waiver of recovery of overpayment of compensation benefits based on fugitive felon status in the calculated amount of $13,792.73 is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.101 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, the VCAA does not apply to cases involving recovery of overpayment based on indebtedness or the validity or waiver of the underlying debt, which are not claims for benefits.  See Schaper, 1 Vet. App. 430; Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007); Lueras v. Principi, 18 Vet. App. 435, 438 (2004); Barger v. Principi, 15 Vet. App. 132 (2002).  Also, given the favorable outcome detailed below, an assessment of compliance with VA's specific notice duties concerning these claims is not necessary.

II.  Analysis

The RO determined that the Veteran was overpaid compensation benefits from December 27, 2001 to October 16, 2008, based on the finding that he was a "fugitive felon" during this period of time.  This period of overpayment created a debt of $13,792.73.  

The Veteran disputes the validity of the debt, asserting that any information indicating that he was the subject of an outstanding warrant is erroneous.  Alternatively, he is seeking waiver of the overpayment.  

As noted in the introduction above, the issue of the validity of the debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper, 1 Vet. App. 430.  Accordingly, the Board must first determine whether the overpayment was properly created before it can reach the issue of entitlement to a waiver of any such overpayment.  In other words, the Board must first determine whether the Veteran was properly deemed a "fugitive felon" during the period from December 27, 2001 to October 16, 2008.  

In this regard, on December 27, 2001, Congress enacted the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Act).  Section 505(a)(1) of the Act added 38 U.S.C.A. § 5313B, which provides that a veteran who is otherwise eligible for a benefit under Chapter 11 of Title 38 may not be paid or otherwise provided such benefit for any period during which such veteran is a fugitive felon.  38 U.S.C.A. § 5313B.

The term "fugitive felon" means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  See 38 C.F.R. § 3.665(n)(2) (2016).  

The term "felony" includes a high misdemeanor under the laws of a state which characterizes as high misdemeanor offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n)(3).

Previously, VA presumed that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant.  See M21-1 Manual Rewrite (MR), Part X, Chapter 16, Topic 1, Block c.  

However, in June 2014, during the pendency of this appeal, the Undersecretary for Benefits of the Veterans Benefits Administration (VBA) issued new fugitive felon policy and procedures.  VBA Letter 20-14-09 (June 23, 2014).  The letter stated that, effective immediately, VBA no longer presumes that any valid outstanding felony arrest warrant establishes a beneficiary's fugitive felon status under 38 U.S.C.A. § 5313B.  Instead, VBA will request information only for beneficiaries who have a felony arrest warrant with a National Crime Information Center (NCIC) offense code indicating flight or a probation or parole violation.  These codes are:


4901 - Escape 
4902 - Flight to avoid prosecution 
4999 - Flight-escape 
5011 - Parole violation 
5012 - Probation violation 
8101 - Juvenile offender abscond while on parole 
8102 - Juvenile offender abscond while on probation

Further, VBA will discontinue benefits based on fugitive felon status only if the following conditions are met:  (i) A judge issued a felony arrest warrant with a NCIC offense code indicating flight or a probation or parole violation; (ii) VA provided the beneficiary notice regarding the reason for the warrant and an opportunity to present evidence, such as an acknowledgment of the validity of the warrant or failure to respond to the due process notification, or that he or she did not flee from justice or did not violate any condition of probation or parole; and (iii) VA determines, based upon the warrant and evidence submitted by the beneficiary (if any), that the beneficiary was fleeing from justice or violated a condition of probation or parole.  See id. (emphasis added).  Benefits will be terminated for veterans while they are fugitive felons and dependents of veterans while the veteran is a fugitive felon.  

Although the aforementioned policy change was not in effect at the time of the creation of the overpayment at issue in the instant case, the reasoning behind that policy change is nonetheless applicable to the facts of this case.

Here, VA received notification in November 2008 that the Veteran had an outstanding warrant issued on June 16, 1988, by the Brevard County Florida Sherriff's Office.  See November 2008 VA Office of Inspector General (OIG) Investigative Summary Form.  The underlying offense was "obstructing justice."  See id.  Although the investigative summary form listed an NCIC case number, no corresponding NCIC offense code was included.  Id.  Further investigation confirmed the date of issuance of the warrant and that the warrant was recalled on October 16, 2008.  See March 2010 VA Report of Contact (VA Form 21-0820) (reflecting that the Brevard County Clerk "confirmed that the warrant was active from the date it was issued on June 16, 1988 and was recalled on October 16, 2008).  No reason for the recall of the warrant was provided, and there is no indication that the Veteran was ever arrested under the warrant.  No additional investigation was conducted, and VA did not attempt to obtain any additional information concerning any warrant issued for the Veteran.  

In March 2010, the Veteran submitted a register of actions activity from the Brevard County, Florida Court Clerk's Office.  That register, which matches the case number of the warrant listed in the November 2008 VA OIG investigation summary, reflects that, in April 1985, the Veteran pled guilty to obtaining property or services in return for worthless checks, drafts, or debit card orders in the amount of $150 or more, a felony under Florida Law.  See March 2010 Brevard County Clerk of Courts Register of Actions Activity.  See also Fla. Stat. Ann. § 832.05(4) (2017).  The Veteran was sentenced to four years of probation, the conditions of which included paying restitution.  See March 2010 Brevard County Clerk of Courts Register of Actions Activity.  No additional conditions were noted.  See id.  The case history additionally reflects that, on June 29, 1988, a bench warrant was issued for Failure to Appear (FTA) and "Violation of Probation."  No further action was taken until the warrant was recalled and dismissed on October 21, 2008.  See id.  

The Veteran's statements and testimony put forth throughout the claim emphasize that he was unaware of the warrant until VA notified him of the creation of the overpayment in February 2009.  See, e.g., November 2009 Correspondence (reflecting the Veteran's assertion that the termination of his compensation benefits based on fugitive felon status was "incorrect" and requesting further investigation); December 2016 Board Hearing Testimony.  See, too, Statements Dated in July 2010, August 2010, September 2010, January 2010, April 2011, June 2011, and January 2013.  In fact, he maintains that this was a case of "mistaken identity" and that any warrant issued by Brevard County was in error, as evidenced by the fact that the warrant was recalled and never executed.  See December 2016 Board Hearing Testimony.

The merits of the Veteran's assertions notwithstanding, the Board finds that his VA compensation benefits must be reinstated for the period from December 27, 2001 to October 16, 2008.

In this regard, the Board acknowledges that there is evidence of record, submitted by the Veteran, suggesting that he may have been the subject of a warrant issued on June 29, 1988 for violating a condition of probation imposed for commission of a felony under State law.  See 38 C.F.R. § 3.665(n)(2)(ii) (2016).  Nevertheless, the information obtained by VA, and summarized in the November 2008 VA OIG Investigative Summary Form, does not discuss or note any probation violation.  Rather, the warrant information contained in the VA OIG investigation report, and upon which the determinations concerning his fugitive felon status were made, reflects only a charge of "obstructing justice" and a date of June 16, 1988.  See, e.g., November 2008 VA Notification Letter (proposing to stop the Veteran's VA compensation payments based on "information from law enforcement officials concerning an outstanding felony warrant" for the offense of "Obstructing Justice").  Significantly, Florida's criminal code lists dozens of crimes that constitute "Obstructing Justice," a significant portion of which are classified as misdemeanors rather than felonies.  See generally, Fla. Stat. Ann. Ch. 843 (2017) (outlining the crimes that constitute "Obstructing Justice").  Accordingly, in the absence of any additional information concerning the basis for the warrant described in the November 2008 VA OIG Investigative Summary Form, the Board resolves doubt in favor of the Veteran and finds that the charged offense listed in the warrant upon which the January 2009 determination effectuating the termination of his benefits was based constitutes a misdemeanor under the laws of the State.  As such, the regulations regarding fugitive felons are not applicable.  See 38 C.F.R. § 3.665(n)(2).  

Moreover, the Board finds that the Veteran was not a "fugitive felon" within the intent of 38 C.F.R. § 3.665(n)(2); see also 38 U.S.C.A. § 5313B(b)(1).  In this regard, there is no objective evidence indicating that the Veteran was aware of this warrant prior to VA's termination of his benefit payments in 2009.  For the sake of argument, even if a felony warrant had been issued in this instance, there is nothing to indicate that the Veteran made an attempt to flee or avoid prosecution in any way during the period in question.  Accordingly, the Board finds that the Veteran does not meet the criteria of a "fugitive felon" under 38 U.S.C.A. § 5313B(b)(1)(A) and 38 C.F.R. § 3.665(n)(2)(i) on the basis of the June 16, 1988 warrant.

Additionally, to the extent that the evidence suggests that the June 16, 1988 warrant for "Obstructing Justice" identified in OIG's investigation was the same as the bench warrant issued on June 29, 1988 for failure to appear, the Board does not find the weight of the evidence sufficient to support a determination that the Veteran attained "fugitive felon" status based upon the issuance of the FTA warrant.  See 38 U.S.C.A. § 5313B(b)(1)(B); 38 C.F.R. § 3.665(n)(2)(ii).  In this regard, even though the Brevard County Court Clerk's Register of Actions Activity suggests that the Veteran may have been the subject of a warrant issued on June 29, 1988 for violating a condition of probation imposed for commission of a felony under State law, there is no documentation of record listing any of the relevant NCIC offense codes indicating a probation or parole violation.  See VBA Letter 20-14-09 (June 23, 2014).  Rather, the documentation of record notes only a single condition of the Veteran's probation, that he pay restitution.  See March 2010 Brevard County Clerk of Courts Register of Actions Activity.  And in the absence of any NCIC codes, there is no evidence to suggest that his "FTA" is in any way connected to the Veteran's payment of restitution.  Additionally, the Veteran offered credible testimony indicating that the issuance of the warrant was erroneous.  See December 2016 Board Hearing Testimony.  And his testimony is bolstered by the evidence showing that, although he was arrested on multiple occasions during the period from June 1988 to October 2008, the outstanding warrant was never executed.  See December 2008 State of North Carolina Felony Sentencing Worksheet. 

Accordingly, based on the foregoing, considering the June 2014 interpretation of 38 U.S.C.A. § 5313B, in light of the conflicting evidence, and resolving all reasonable doubt in favor of the Veteran, the Board cannot find that the Veteran did, in fact, violate a condition of his probation.  See VBA Letter 20-14-09 (June 23, 2014).  And such a finding is required to terminate his benefits based on fugitive felon status on the basis of the June 29, 1988 warrant.  See id.  

Given that the Veteran was not a fugitive felon during the period from December 27, 2001 to October 16, 2008, he had a legal entitlement to compensation benefits during that period of time.  Thus, the $13,792.73 debt was not properly created and cannot legally be charged to the Veteran.

As the debt is invalid, the Board need not address entitlement to a waiver of overpayment of compensation benefits.  That issue is rendered moot and the appeal of that issue may be dismissed as there is no longer a specific error of fact or law to be determined.  See 38 U.S.C.A. § 7105(d)(5).


ORDER

The termination of VA pension benefits for the period from December 27, 2001, to October 16, 2008, based on a mischaracterization of the Veteran as a fugitive felon, was improper; restoration of disability compensation benefits for that period is granted.

The appeal for a waiver of recovery of the overpayment of service-connected compensation benefits in the amount of $13,792.73 is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


